        Case
         Case1:18-cv-02977-DLC
              1:18-cv-02977-DLC Document
                                 Document123-1
                                          125 Filed
                                               Filed04/15/20
                                                     04/15/20 Page
                                                               Page11ofof55



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  SECURITIES AND EXCHANGE
  COMMISSION,
                                        Plaintiff,        Case No.: 18-cv-2977-DLC

                                                          (Proposed) Order Establishing a Fair
                           v.
                                                          Fund, Appointing a Tax
                                                          Administrator and a Distribution
  LONGFIN CORP., et al.
                                                          Agent, and Related Relief


        The Court having reviewed the Motion of Plaintiff Securities and Exchange Commission

(the “SEC”) for an Order (1) establishing a fair fund; (2) appointing Miller Kaplan Arase LLP

(“Miller Kaplan”) as tax administrator; (3) appointing Epiq Class Action & Claims Solutions, Inc.

(“Epiq”) as distribution agent, and (4) authorizing payment of tax obligations and administrative

fees and expenses from the fair fund without further Court Order, and for good cause shown,

        IT IS HEREBY ORDERED that:

        1. The Motion is GRANTED;

                                            Fair Fund

        2. A Fair Fund is established pursuant to Section 308(a) of the Sarbanes-Oxley Act of

2002 [15 U.S.C. § 7246] for the funds collected in the captioned matter (the “Fair Fund”). Any

interest or earnings on the Fair Fund and any additional timely collections or receipt of funds

directed to the Fair Fund will be added to the Fair Fund to be used for the benefit of harmed

investors.

                                       Tax Administrator

        3. Miller Kaplan is appointed tax administrator (the “Tax Administrator”) to execute all

income tax reporting requirements, including the preparation and filing of tax returns, for the

Fair Fund. As the Tax Administrator, Miller Kaplan shall:
        Case
         Case1:18-cv-02977-DLC
              1:18-cv-02977-DLC Document
                                 Document123-1
                                          125 Filed
                                               Filed04/15/20
                                                     04/15/20 Page
                                                               Page22ofof55



           a) Be designated the Tax Administrator of the Fair Fund, pursuant to Section

468B(g) of the Internal Revenue Code, 26 U.S.C. § 468B(g), and related regulations, and shall

satisfy the administrative requirements imposed by those regulations, including but not limited to

(i) obtaining a taxpayer identification number, (ii) filing applicable federal, state, and local tax

returns and paying taxes reported thereon out of the Fair Fund, and (iii) satisfying any

information, reporting, or withholding requirements imposed on distributions from the Fair Fund,

including but not limited to the Foreign Account Tax Compliance Act. Upon request, the Tax

Administrator shall provide copies of any filings to the SEC’s counsel of record;

           b) Perform services in accordance with, and be entitled to charge reasonable fees for

tax compliance services and related expenses. The Tax Administrator shall be entitled to charge

reasonable fees for tax compliance services and related expenses in accordance with its

agreement with the SEC for the Tax Years 2019 through 2021. The Tax Administrator shall, at

such times as the Tax Administrator deems appropriate, submit a request to the SEC’s counsel of

record for payment of fees and expenses from the Fair Fund; and

           c) At such times as the Tax Administrator deems necessary to fulfill the tax

obligations of the Fair Fund, submit a request to the SEC’s counsel of record for authorization to

pay from the Fair Fund tax obligations of the Fair Fund.

       4. The SEC is authorized to approve and arrange payment of all tax obligations owed by

the Fair Fund and the fees and expenses of the Tax Administrator directly from the Fair Fund

without further order of this Court. The Tax Administrator will submit invoices of all fees and

expenses incurred in connection with its respective duties to the SEC’s counsel of record for

review and, as appropriate, payment. All payments will be reflected in the final accounting

referenced below.




                                                   2
        Case
         Case1:18-cv-02977-DLC
              1:18-cv-02977-DLC Document
                                 Document123-1
                                          125 Filed
                                               Filed04/15/20
                                                     04/15/20 Page
                                                               Page33ofof55



                                       Distribution Agent

       5. Epiq is appointed Distribution Agent (the “Distribution Agent”) for the Fair Fund, to

oversee the administration and distribution of the Fair Fund in coordination with the SEC’s

counsel of record pursuant to the terms of a distribution plan (the “Plan”) to be approved by this

Court. The Distribution Agent will, among other things:

           a) Perform services in accordance with the pricing schedule and cost proposal

submitted by the Distribution Agent to the SEC;

           b) Work with the SEC’s counsel of record to develop a distribution plan to be

approved by the Court;

           c) Determine the identities and locations of harmed investors;

           d) Engage an independent, third-party firm, not unacceptable to the SEC staff, to

perform a set of agreed upon procedures, review a statistically significant sample of claims and

ensure accurate and comprehensive application of the Plan approved by the Court;

           e) Quantify losses and distribution amounts of investors eligible for a distribution

under a Court-approved Plan ;

           f) Respond to investor and distribution related inquiries;

           g) Calculate a reserve for fees, expenses, and taxes (the “Reserve”) and perform all

activities necessary for the distribution of Fair Fund net the Reserve in accordance with the Plan;

           h) Coordinate with the Court-appointed Tax Administrator to ensure timely

compliance with all tax related obligations;

           i) File with the Court or provide to the SEC’s counsel of record to file with the

Court, a quarterly status report within forty-five (45) days of Court approval of the Plan, and

provide additional reports within twenty (20) days after the end of every quarter thereafter.




                                                 3
        Case
         Case1:18-cv-02977-DLC
              1:18-cv-02977-DLC Document
                                 Document123-1
                                          125 Filed
                                               Filed04/15/20
                                                     04/15/20 Page
                                                               Page44ofof55



Upon establishing an escrow account into which the monies in the Fair Fund are transferred, the

Distribution Agent will include a quarterly accounting report, in a format to be provided by the

SEC, in the status report. The status report will inform the Court and the SEC of the activities

and status of the Fair Fund during the relevant reporting period and the quarterly accounting

report will specify, at a minimum:

               i) The location of the account(s) comprising the Fair Fund; and

               ii) An interim accounting of all monies in the Fair Fund as of the most recent

                   month-end, including the value of the account(s), all monies earned or

                   received into the account(s), funds distributed to eligible claimants under the

                   Plan, and any monies expended from the Fair Fund to satisfy fees, expenses,

                   and taxes, incurred or required in the administration of the Fair Fund or the

                   implementation of the Plan.

           j) Comply with the Plan and all Court orders;

           k) Be entitled to charge reasonable fees and related expenses incurred in the

performance of its duties, in accordance with the cost proposal submitted to the SEC’s counsel of

record. The SEC is authorized to approve and arrange payment of the fees and expenses of the

Distribution Agent directly from the Fair Fund without further order of this Court. The Distribution

Agent will submit invoices of all fees and expenses incurred in connection with their respective

duties to the SEC’s counsel of record for review and, as appropriate, payment. All payments will

be reflected in the quarterly and final accountings referenced herein.

                                       Additional Provisions

       6. Upon completing its duties as set forth herein, the Distribution Agent, in consultation

with the Tax Administrator, will jointly provide to the SEC’s counsel of record a final




                                                  4
         Case
          Case1:18-cv-02977-DLC
               1:18-cv-02977-DLC Document
                                  Document123-1
                                           125 Filed
                                                Filed04/15/20
                                                      04/15/20 Page
                                                                Page55ofof55



accounting in a form provided by the SEC’s counsel of record; a final report providing statistics

related to the distribution, including amounts disbursed to investors, amounts returned and/or not

delivered or negotiated, outreach efforts on unnegotiated payments and the costs and results of

the same, and statistics concerning payments made to individuals and entities; and an affidavit in

a format acceptable to the SEC’s counsel of record summarizing its activities as Distribution

Agent.

         7. The Distribution Agent and/or the Tax Administrator may be removed sua sponte at

any time by the Court or upon motion of the SEC and replaced with a successor. In the event

Distribution Agent and/or the Tax Administrator decide to resign, the resigning entity must first

give written notice to the SEC’s counsel of record and the Court of its intention, and resignation,

if permitted, will not be effective until the Court has appointed a successor. The resigning entity

will then follow instructions from the Court or a successor for relinquishing its duties, including

all records related to Fair Fund monies and property. Unless otherwise ordered, the resigning

entity will within 30 days of the notice of resignation or removal, file with the Court an final

accounting and a report of its activities as further set forth above in paragraph 6, and provide any

other information requested by the SEC, the Court, or the successor.

         8. The Court will retain exclusive jurisdiction over the distribution, including, but not

limited to, claims against the Distribution Agent and/or Tax Administrator asserting liability for

violation of any duty imposed by the Plan or other Court order.


         IT IS SO ORDERED.


        April 15, 2020
Dated: __________________
                                                       ________________________________
                                                       Denise L. Cote
                                                       U.S. District Judge


                                                  5
